ICJ_116_ArmedActivities_COD_UGA_2005-12-19_JUD_01_ME_06_FR.txt.                                                                            351




             DÉCLARATION DE M. LE JUGE TOMKA

[Texte original français]

   Devoir de vigilance — Tolérance du Zaïre d’activités menées à partir de son
territoire contre l’Ouganda par des groupes de rebelles durant la période 1994-
1997 — Devoir de l’Ouganda de poursuivre les personnes responsables d’infrac-
tions graves au droit international humanitaire — Légitime défense et interdic-
tion de l’emploi de la force : ordre de leur considération.

   Ayant voté en faveur du dispositif, à l’exception de son paragraphe 9,
je souhaite clarifier ma position concernant plusieurs points de l’arrêt.



        I. DEVOIR DE VIGILANCE — ABSENCE DE SÉRIEUX EFFORTS

   1. La Cour a rejeté la première demande reconventionnelle de
l’Ouganda (paragraphe 9 du dispositif). Lors du vote sur ce paragraphe,
je me suis trouvé devant un dilemme. Tout d’abord, je suis d’accord avec
les vues de la Cour sur cette demande reconventionnelle en ce qui
concerne la seconde période, de mai 1997 au 2 août 1998, et en ce qui
concerne la troisième période, après le 2 août 1998 (voir paragraphes 302-
304 de l’arrêt). Néanmoins, ma position est différente de celle de la majo-
rité à propos d’un aspect concernant la première période, de 1994 à mai
1997. Je me rallie à la majorité dans sa conclusion que « l’Ouganda n’a
pas produit de preuves suffisantes démontrant l’implication des autorités
zaïroises dans un soutien politique et militaire à certaines attaques contre
le territoire ougandais » (par. 298). Cependant, je regrette de ne pouvoir
souscrire au raisonnement et à la conclusion de la majorité que la Répu-
blique démocratique du Congo (RDC) n’a pas failli à son obligation de
vigilance durant la période 1994-1997 en tolérant l’usage de son territoire
par des groupes rebelles antiougandais pour lancer des attaques contre
l’Ouganda (par. 300-301). Cependant, comme l’observe la Cour, la RDC
« a reconnu que des groupes antiougandais opéraient sur son territoire
depuis 1986 au moins » (par. 300). Il n’est pas contesté que, durant la
période pertinente pour cette part de la demande de l’Ouganda (de 1994
à mai 1997), les groupes antiougandais ont utilisé le territoire de l’Etat
alors nommé Zaïre pour lancer des attaques contre l’Ouganda et sa
population, qui ont effectivement été victimes de ces attaques. Le Zaïre
était parfaitement au fait de cette situation.
   2. La souveraineté d’un Etat territorial n’implique pas seulement des
droits, mais aussi des obligations. Cette Cour, dans l’affaire du Détroit de
Corfou, a confirmé le « principe général et bien reconnu » selon lequel
l’Etat a « l’obligation ... de ne pas laisser utiliser son territoire aux fins

                                                                           187

                      ACTIVITÉS ARMÉES (DÉCL. TOMKA)                         352

d’actes contraires aux droits d’autres Etats » (fond, arrêt, C.I.J. Recueil
1949, p. 22). L’Etat a le devoir de non seulement protéger sa propre
population, mais aussi d’éviter de nuire à ses voisins.
   3. Selon les dispositions de la déclaration relative aux principes du
droit international touchant les relations amicales et la coopération entre
les Etats conformément à la Charte des Nations Unies, des dispositions
qui sont déclaratoires du droit coutumier, « [c]haque Etat a le devoir de
s’abstenir ... de tolérer sur son territoire des activités organisées en vue de
perpétrer de tels actes, [par exemple, des actes de guerre civile ou des
actes de terrorisme] lorsque les actes ... impliquent une menace ou l’emploi
de la force » ; et « [t]ous les Etats doivent aussi s’abstenir ... de tolérer des
activités armées subversives ou terroristes destinées à changer par la vio-
lence le régime d’un autre Etat » (A/RES/2625 (XXV)).
   4. Le devoir de vigilance requérait du Zaïre de faire de sérieux efforts
afin d’empêcher que son territoire ne soit utilisé au détriment de
l’Ouganda. C’est sur la base de la conduite du Zaïre qu’il devrait être
déterminé si le Zaïre s’est acquitté ou non de son devoir. Les caractéris-
tiques géomorphologiques ou l’étendue du territoire ne libèrent pas un
Etat de son devoir de vigilance, pas plus qu’elles ne rendent celui-ci moins
strict. L’absence de gouvernement central dans certains secteurs du terri-
toire d’un Etat ne relève pas non plus ce dernier de son devoir de vigi-
lance quant à ces secteurs. Dans le cas contraire, une telle absence,
accompagnée d’attaques provenant de ce territoire, aurait permis de jus-
tifier que l’Etat voisin, victime de l’attaque, puisse intervenir pour mettre
fin à ces attaques.
   Le devoir de vigilance est une obligation de comportement et non une
obligation de résultat. Il est possible que malgré de sérieux efforts par un
Etat ayant un devoir de vigilance, l’Etat voisin subisse néanmoins un pré-
judice. Un tel préjudice ne prouve pas nécessairement qu’il y ait eu viola-
tion du devoir de vigilance, mais ce préjudice établit toutefois une pré-
somption selon laquelle le devoir de vigilance n’a pas été respecté. Pour
renverser cette présomption, l’Etat titulaire du devoir de vigilance (la
RDC en l’espèce) doit démontrer qu’il a fait de sérieux efforts afin
d’empêcher que son territoire ne soit utilisé pour lancer des attaques
contre son voisin.
   5. La RDC n’a pas fourni d’information crédible à la Cour démon-
trant qu’un tel effort bona fide ait été fait. Ainsi, je ne peux me rallier à
l’opinion de la majorité selon laquelle l’absence d’action du Gouverne-
ment du Zaïre à l’encontre des groupes rebelles ne constitue pas une
« tolérance » ou un « acquiescement » à leurs activités (par. 301). Je suis
convaincu que justice aurait été rendue si la RDC avait été trouvée res-
ponsable de la tolérance par le Zaïre des activités des groupes rebelles
(antiougandais), à partir de son territoire (la RDC) contre l’Ouganda,
durant la première période allant jusqu’en mai 1997 ; c’est-à-dire pour
son propre manquement à s’acquitter de son devoir de vigilance.
   6. La conclusion de la Cour dans le paragraphe 9 du dispositif concerne
la première demande reconventionnelle de l’Ouganda in toto. Bien que je

                                                                             188

                     ACTIVITÉS ARMÉES (DÉCL. TOMKA)                      353

sois d’accord avec la majorité sur la plupart des éléments de la première
demande reconventionnelle, je ne peux me rallier à sa conclusion sur un
des éléments de cette demande. Cet élément est suffisant, à mon avis,
pour faire droit à la demande reconventionnelle. Ainsi, j’estime n’avoir
d’autre choix que de voter contre le paragraphe 9 du dispositif. De toute
évidence, cependant, ce que je considère comme étant une violation du
devoir de vigilance par la RDC n’est aucunement comparable à l’ampleur
de la violation de l’interdiction de l’emploi de la force par l’Ouganda.


   II. INFRACTIONS GRAVES DU DROIT INTERNATIONAL HUMANITAIRE —
                       DEVOIR DE POURSUIVRE

    7. La Cour conclut que l’Ouganda a violé ses obligations en vertu du
droit international humanitaire (par. 3 du dispositif). En se penchant sur
les allégations d’infractions des obligations de droit international huma-
nitaire par les Forces de défense du peuple ougandais (UPDF), non seu-
lement la Cour est convaincue que celles-ci ont été commises, mais elle
qualifie également ces infractions de graves (voir par. 207-208).
    8. La Cour a aussi déterminé les conséquences juridiques pour
l’Ouganda des violations de ses obligations juridiques internationales,
incluant les obligations de droit international humanitaire (voir le dispo-
sitif, par. 6 ainsi que les par. 251-261). Ainsi, la Cour a pris comme point
de départ la quatrième conclusion de la RDC (voir par. 25 et 252) et
a déterminé ces conséquences au vu des règles générales du droit inter-
national sur la responsabilité des Etats pour faits internationalement
illicites.
    9. Une autre conséquence juridique doit être tirée lorsqu’on est en pré-
sence d’infractions « graves » au droit international humanitaire, comme
c’est le cas dans la présente affaire. Cette conséquence, prévue par le droit
international humanitaire, doit être soulignée, même si la RDC ne l’a pas
soulevée et que la Cour est demeurée muette sur celle-ci. Il ne devrait y
avoir aucun doute que l’Ouganda, en tant que partie aux conventions de
Genève de 1949 ainsi qu’au protocole additionnel I de 1977, demeure
dans l’obligation de traduire devant ses propres tribunaux les personnes
qui ont commis ces graves infractions (quatrième convention de Genève,
art. 146 ; protocole additionnel I de 1977, art. 85).


    III. LÉGITIME DÉFENSE ET INTERDICTION DE L’EMPLOI DE LA FORCE

  10. L’ordre dans lequel la Cour a abordé les questions liées à la légi-
time défense et à l’interdiction de l’emploi de la force dans cette affaire
mérite d’être mentionné.
  La Cour ayant d’abord établi les faits concernant l’emploi de la force
par l’Ouganda (par. 55 et suiv.), elle s’est ensuite penchée sur l’analyse
des normes juridiques pertinentes. Laissant de côté la question du consen-

                                                                         189

                     ACTIVITÉS ARMÉES (DÉCL. TOMKA)                       354

tement allégué de la RDC à la présence militaire de l’Ouganda sur le ter-
ritoire de la RDC, l’analyse de la légitime défense précède celle de l’inter-
diction de l’emploi de la force. L’on peut comprendre cet ordre, étant
donné que, si selon l’article 51 de la Charte,
    « [a]ucune disposition de la présente Charte ne porte atteinte au droit
    naturel de légitime défense, individuelle ou collective, dans le cas où
    un Membre des Nations Unies est l’objet d’une agression armée,
    jusqu’à ce que le Conseil de sécurité ait pris les mesures nécessaires
    pour maintenir la paix et la sécurité internationales »,
un exercice licite du droit à la légitime défense ne peut alors constituer un
manquement à l’article pertinent de la Charte des Nations Unies (in
concreto, art. 2, par. 4) et il n’est aucunement nécessaire de considérer
cette seconde disposition. C’est seulement lorsque la Cour conclut que
« les conditions de droit et de fait justifiant l’exercice d’un droit de légi-
time défense par l’Ouganda ... n’étaient pas réunies » (par. 147) qu’il est
nécessaire de considérer l’interdiction de l’emploi de la force et d’en tirer
des conclusions (par. 148 et suiv.).
   11. L’interdiction de l’emploi de la force ne peut être interprétée sans
examiner les dispositions de la Charte portant sur la légitime défense. En
effet, les dispositions sur la légitime défense circonscrivent la portée de
l’étendue des règles sur l’interdiction de l’emploi de la force. Si la mesure
en question constitue une mesure licite de légitime défense, celle-ci tombe
nécessairement en dehors de la portée de l’interdiction. En d’autres mots,
l’interdiction de l’emploi de la force n’est pas applicable au recours à la
force exercé en cas de légitime défense.
   12. L’ordre dans lequel la Cour considère la légitime défense et l’inter-
diction de l’emploi de la force dans la présente affaire est ainsi différent
de l’ordre adopté dans l’affaire des Activités militaires et paramilitaires
au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique)
(fond, arrêt, C.I.J. Recueil 1986, p. 98-106, par. 187-201 ; et p. 118-123,
par. 227-238), même s’il ne mène pas à des conclusions différentes.


                                                   (Signé) Peter TOMKA.




                                                                          190

